Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining whether the equipment body is held at a proper angle; c) a means for determining whether a proper force is applied to the equipment body; and d) a means for providing an indication in claims 38-42.
Claim limitation “means for determining whether the equipment body is held at a proper angle; c) a means for determining whether a proper force is applied to the equipment body; and d) a means for providing an indication” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they means for” coupled with functional language “means for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 38-42 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the lacrosse stick has a position sensor, a pressure sensor and an indicator; the position sensor may be, inter alia, a Ball Angle Sensor Switch, an inclinometer, or other components known in the art that can be used to determine position and/or orientation. The pressure sensor may be, inter alia, a Tactile Switch, pressure meter, variable resistance deformation meter, biased hinge, or other components known in the art that can be used to determine whether the proper pressure or force is being applied. The indicator can be any one or a combination of devices that communicate(s) to the user, including a visual indicator (e.g., light), an audio indicator (e.g., audible sound supplied by a speaker), a motion indicator (e.g., vibration supplied by, for example, a Vibration Motor or linear resonant actuator), or others” (page 10:17-25).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 11, 22, 23, 25-27, 38 and 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Welles US 2005/0148402 (“Welles“) or, in the alternative, under 35 U.S.C. 103 as obvious over Welles in view of Ross et al US 2011/0214501 (“Ross”).
	As per claim 10, Ross discloses an equipment feedback apparatus (golf feedback device 10)(Figs. 1-7; [0008]-[0017] and [0026]-[0041]) comprising:
	 a) an equipment body (shaft 12 with grip 14)(Figs. 1 and 5; [0026]-[0031]);
 	b) a power source structure connected to the equipment body (battery 32 connected within grip 14)(Figs. 5 and 7; [0035] and [0036]); 
	c) a pressure sensor connected to the power source structure; the pressure sensor triggering when the proper pressure is sensed (pressure sensor 36)(Figs. 5 and 7; [0035]-[0041]); 
	d) a position sensor connected to the power source structure; the position sensor triggering when the proper position is sensed (acceleration sensor, i.e. accelerometer, which is configure to detect a position)(Figs. 5 and ; [0035]-[0041]); and 
	e) an indicator in communication with the pressure sensor and the position sensor (audio microphone 34 to generate indication regarding the user’s performances) , wherein the indicator is capable of providing an indication to a user when the pressure sensor and position sensor are triggered at the same time wherein the indication is received by the user while the equipment body is in use so that the user can make adjustments during use (Figs. 5 and 7; [0035]-[0041]; note in particular [0040] regarding the operation of the device as it states “in operation, depressing switch 40 causes the battery 32 to provide power to the processor 30. Then, when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip.” As highlighted above the device is configure to produce audible indication when the pressure sensor AND the acceleration sensor/accelerometer both trigger at the same time.
	If there is a doubt regarding such interpretation that within Welles the pressure sensor and position sensors are triggered at the same time, in the hope of expedite prosecution the examiner notes that in a field of feedback apparatuses, Ross discloses an indication device produces indication signals based upon triggering of a pressure sensor and accelerometer at the same time (sensor feedback system 10; including sensor device 20 having a pressure sensor 24 and accelerometer 42 electronically coupled with reporting device 50 (i.e. an indicator) and provide indication as both sensors are triggered)(Figs. 1-3; note Fig. 2 in conjunction to [0056]-[0062] regarding the sensor device 20 (to include pressure sensor 24 and accelerometer 42); note [0063]-[0067] in conjunction to Figs. 1 and 2 regarding the indicator means 50, among other things, to include a display 64 and audible alert 68 and the communication with the sensor device 20 to provide feedback; note Fig. 3 in conjunction to [0070]-[0074], to the operation of the feedback system 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles’ pressure sensor and position sensors are triggered at the same time as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestions to provide a sensor device that can measure both pressure and movement, so guide users through rehabilitation exercises and to also record the data for analysis by doctors or other specialists ([0025]).
	A skilled artisan would have been motivated to include such properties within the sensors means of Welles to gather data from both sensors to provide a user with a require/additional feedback regarding his performances so that a user can make adjustment during use. 
	As per claim 11, Welles discloses wherein the equipment body comprises a sports equipment body (grip 14 of a shaft 12 of a standard golf club)(Fig. 1; [0027]-[0029]) .
	As per claim 22, with respect to further comprising a communication circuit connected to the power source structure, the communication circuit being capable of communicating with a remotely located device, note Ross’ Fig. 2 in conjunction to [0074] as such communication means. 
	Note: the examiner acknowledges that Welles is not specific regarding such communication means.  However, since the above rejection is in the alternative as obvious in order to not create unnecessary lengthy office action the examiner didn’t provide another section.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles with such communication means as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestion to use such communication means that is configure to transmit the feedback data to a remote location to be further analyze and/or track.    
	As per claim 23, with respect to wherein the power source structure comprises a rechargeable power source located within the equipment body, the rechargeable power source capable of being recharged without removing the rechargeable power source from the equipment body, as taught by Ross such power source is well known (e.g. [0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Ross’s with such power source means for the reason that a skilled artisan would have been motivated in utilizing ready available, reliable, long lasting, and etc. power source that reduces the maintenance and cost. 
	As per claim 25, Welles discloses a method of providing feedback to a user (Figs. 1-7; [0008]-[0017] and [0026]-[0041]) comprising: 
	a) holding a sports equipment body by a user (holding a golf club type shaft 12 via grip 14 (Figs. 1 and 5 and [0026]-[0026] as to the sport equipment 12/14; Fig. 7 and [0033], [0034] and [0040] the operation of the device) ; 
	b) detecting a pressure exerted on the sports equipment body (via pressure sensor 36)( Figs. 5 and 7; [0035]-[0041]); 
	c) detecting a position of the sports equipment body (via acceleration sensor, i.e. accelerometer, which is configure to detect a position)(Figs. 5 and ; [0035]-[0041]); and 
	d) providing an indication to the user that the sports equipment body is held in a proper position by the user (audio microphone 34 to generate indication regarding the user’s performances) based on a pressure trigger generated by the detecting a pressure exerted on the sports equipment body and at the same time a position trigger generated by the detecting a position of the sports equipment body; wherein the simultaneous indication is received by the user while the sports equipment body is in use so that the user can make adjustments during use (Figs. 5 and 7; [0035]-[0041]; note in particular [0040] regarding the operation of the device as it states “in operation, depressing switch 40 causes the battery 32 to provide power to the processor 30. Then, when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip.” As highlighted above the device is configure to produce audible indication when the pressure sensor AND the acceleration sensor/accelerometer both trigger at the same time.
	If there is a doubt regarding such interpretation that within Welles the pressure sensor and position sensors are triggered at the same time, in the hope of expedite prosecution the examiner notes that in a field of feedback apparatuses, Ross discloses an indication device produces indication signals based upon triggering of a pressure sensor and accelerometer at the same time (sensor feedback system 10; including sensor device 20 having a pressure sensor 24 and accelerometer 42 electronically coupled with reporting device 50 (i.e. an indicator) and provide indication as both sensors are triggered)(Figs. 1-3; note Fig. 2 in conjunction to [0056]-[0062] regarding the sensor device 20 (to include pressure sensor 24 and accelerometer 42); note [0063]-[0067] in conjunction to Figs. 1 and 2 regarding the indicator means 50, among other things, to include a display 64 and audible alert 68 and the communication with the sensor device 20 to provide feedback; note Fig. 3 in conjunction to [0070]-[0074], to the operation of the feedback system 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles’ pressure sensor and position sensors are triggered at the same time as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestions to provide a sensor device that can measure both pressure and movement, so guide users through rehabilitation exercises and to also record the data for analysis by doctors or other specialists ([0025]).
	A skilled artisan would have been motivated to include such properties within the sensors means of Welles to gather data from both sensors to provide a user with the require/additional feedback regarding his performances so that a user can make adjustment during use. 
	As per claim 26, with respect to wherein detecting a position of the sports equipment body further comprises detecting an angle of the sports equipment body relative to the ground, the examiner construed the prior art accelerometer as such angle sensor based upon applicant’s disclosure and Extrinsic evidence as showing such properties.  On page 10, lines 18-19 applicant states that an angle sensor is an inclinometer. Now, Watson (US 7,744,482) in at least 1:39-45; 4:10-20; 7:56-8:10 and 13:11-17 states that accelerometer is the same as inclinometer to sense position/incline as Watson referred to such sensor as accelerometer/ inclinometer.  Accordingly, the examiner takes the position that the prior art acceleration sensor, i.e. accelerometer possess such properties as angle sensor. 
	Thus, it is understood that “when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip” such raise ready position is measured relative to the ground as the golfer swings the feedback device 10.
	As per claim 27, with respect to further comprising communicating the information triggers generated by the detecting a pressure exerted on the sports equipment body and the detecting a position of the sports equipment body to a remotely located device, note Ross’ Fig. 2 in conjunction to [0074] as such communication means.  As mentioned above with respect to claim 22 it would have been obvious to include such communication means within Welles for the same reasons.  In addition, with regard to the rejection as anticipated/obvious, as mentioned above, there is no need to create an unnecessary lengthy office action. 
	As per claim 38, Welles discloses an equipment feedback apparatus (golf feedback device 10)(Figs. 1-7; [0008]-[0017] and [0026]-[0041])comprising:
	a) an equipment body(shaft 12 with grip 14)(Figs. 1 and 5; [0026]-[0031]); 
	b) a means for determining whether the equipment body is held at a proper angle (via acceleration sensor, i.e. accelerometer, which is configure to detect a position)(Figs. 5 and ; [0035]-[0041]); 
	c) a means for determining whether a proper force is applied to the equipment body (via pressure sensor 36)(Figs. 5 and 7; [0035]-[0041]); and  
	d) a means for providing an indication of whether the equipment body is held at a proper angle and at the same time whether a proper force is applied to the equipment body (audio microphone 34 to generate indication regarding the user’s performances) based on information generated by the means for determining whether the equipment body is held at a proper angle and the means for determining whether a proper force is applied to the equipment body; wherein the indication is received by the user while the equipment body is in use so that the user can make adjustments during use (Figs. 5 and 7; [0035]-[0041]; note in particular [0040] regarding the operation of the device as it states “in operation, depressing switch 40 causes the battery 32 to provide power to the processor 30. Then, when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip.” As highlighted above the device is configure to produce audible indication when the pressure sensor AND the acceleration sensor/accelerometer both trigger at the same time.
	If there is a doubt regarding such interpretation that within Welles the pressure sensor and position sensors are triggered at the same time, in the hope of expedite prosecution the examiner notes that in a field of feedback apparatuses, Ross discloses an indication device produces indication signals based upon triggering of a pressure sensor and accelerometer at the same time (sensor feedback system 10; including sensor device 20 having a pressure sensor 24 and accelerometer 42 electronically coupled with reporting device 50 (i.e. an indicator) and provide indication as both sensors are triggered)(Figs. 1-3; note Fig. 2 in conjunction to [0056]-[0062] regarding the sensor device 20 (to include pressure sensor 24 and accelerometer 42); note [0063]-[0067] in conjunction to Figs. 1 and 2 regarding the indicator means 50, among other things, to include a display 64 and audible alert 68 and the communication with the sensor device 20 to provide feedback; note Fig. 3 in conjunction to [0070]-[0074], to the operation of the feedback system 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles’ pressure sensor and position sensors are triggered at the same time as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestions to provide a sensor device that can measure both pressure and movement, so guide users through rehabilitation exercises and to also record the data for analysis by doctors or other specialists ([0025]).
	A skilled artisan would have been motivated to include such properties within the sensors means of Welles to gather data from both sensors to provide a user with the require/additional feedback regarding his performances so that a user can make adjustment during use. 
	With respect to the “means for determining proper angle” as discussed above with respect to claim 26 the prior art acceleration sensor, i.e. accelerometer, is equivalent to inclinometer, i.e. means for detecting/determining a proper angle.
	As per claim 42, with respect to further comprising a means for communicating to a remotely located device the information generated by the means for determining whether the equipment body is held at a proper angle and the means for determining whether a proper force is applied to the equipment body, note Ross’ Fig. 2 in conjunction to [0074] as such communication means.  As mentioned above with respect to claim 22 it would have been obvious to include such communication means within Welles for the same reasons.  In addition, with regard to the rejection as anticipated/obvious, as mentioned above, there is no need to create an unnecessary lengthy office action. 

	As per claim 43, with respect to further comprising a rechargeable power source located within the equipment body, and a means for recharging the rechargeable power source without removing the rechargeable power source from the equipment body, as taught by Ross such power source is well known (e.g. [0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Ross’s with such power source means for the reason that a skilled artisan would have been motivated in utilizing ready available, reliable, long lasting, and etc. power source that reduces the maintenance and cost. 
	As per claim 44, with respect to further comprising a power source located within the equipment body, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the equipment body, note Welles’ Fig. 5 as power source (battery 32) is within inner section of grip 14, as a complementary cross sectional profile.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg US 2017/0173388 (“Goldberg”) in view of Welles/ Ross and Jackson et al US 7,775,227 (“Jackson”).
	As per claim 1, Goldberg discloses a lacrosse stick (sport device 100 in the form of lacrosse stick 114)(Figs. 1-18; pars. [0026]-[0068]) comprising: 
	a) a shaft and a head, the shaft and head attached to each another (lacrosse stick 114 with head 116 and shaft 134 connected to each another)(Fig. 2; pars. [0032]-[0034]; see also Fig. 8); 
	b) a power source structure connected to lacrosse stick (terminal device including power source)(Figs. 2-4; pars. [0038]-[0042]; see in particular Fig. 4 in conjunction to par. [0042]) ; 
	c) a sensor, the sensor connected to the power source structure, the sensor being configured to trigger relative/against a ground (any one of sensor 106/108 which are configure to provide data to the position of the lacrosse’s head relative to the ground)(see Fig. 1 in conjunction to pars. [0027]-[0031] regarding the operation of the sensor, among other things to detect the position of the head relative to a ground; note Figs. 9-12 and pars. [0053]-[0056] regarding one example of the operation of the sensors to provide data while the head position relative to ground; note also Figs. 13-17 and pars. [0057]-[0063]); 
	d) a sensor connected to the power source structure, the angle sensor being configured to detect a position of the shaft of the lacrosse stick relative to the ground (any one of the other sensor 106/108 which are configure to provide data to the position of the lacrosse’s head relative to the ground)(see Fig. 1 in conjunction to pars. [0027]-[0031] regarding the operation of the sensor, among other things to detect the position of the head relative to a ground; note Figs. 9-12 and pars. [0053]-[0056] regarding one example of the operation of the sensors to provide data while the head position relative to ground; note also Figs. 13-17 and pars. [0057]-[0063]); and
	 e) an indicator connected to the power source structure, the indicator comprising a vibration motor, the indicator being in communication with the pressure sensor and the angle sensor, wherein the indicator is configured to vibrate (Figs. 3 and 4; pars. [0038]-[0042]; note in particular Fig. 3 and pars. [0038] and [0041] regarding the vibration cause by audio means, as audio vibrations/indicators 168).
	Goldberg is not specific regarding his sensors are c) a pressure sensor comprising a tactile switch, the pressure sensor connected to the power source structure, the pressure sensor being configured to trigger when the tactile switch is in a position in which the tactile switch is depressed against a ground; d) an angle sensor connected to the power source structure, the angle sensor being configured to detect an angle of the shaft of the lacrosse stick relative to the ground; 
	wherein the indicator is configured to vibrate when 
	i) the tactile switch is in a position in which the tactile switch is depressed against the ground; and at the same time
	iii) the angle sensor detects the shaft of the lacrosse stick is in a predefined angular range relative to the ground; wherein the simultaneous vibration occurs while the lacrosse stick is in use so that a user can make adjustments during use.
	With respect to the pressure senor and angle sensor, in the fields of providing feedback for sport performances as well as user’s activity performances, Welles discloses an equipment feedback apparatus (golf feedback device 10)(Figs. 1-7; [0008]-[0017] and [0026]-[0041]) comprising:
	 a) an equipment body (shaft 12 with grip 14)(Figs. 1 and 5; [0026]-[0031])  ;
 	b) a power source structure connected to the equipment body (battery 32 connected within grip 14)(Figs. 5 and 7; [0035] and [0036]); 
	c) a pressure sensor connected to the power source structure; the pressure sensor triggering when the proper pressure is sensed (pressure sensor 36)(Figs. 5 and 7; [0035]-[0041]); 
	d) a position sensor connected to the power source structure; the position sensor triggering when the proper position is sensed (acceleration sensor, i.e. accelerometer, which is configure to detect a position)(Figs. 5 and ; [0035]-[0041]) ; and 
	e) an indicator in communication with the pressure sensor and the position sensor (audio microphone 34 to generate indication regarding the user’s performances) , wherein the indicator is capable of providing an indication to a user when the pressure sensor and position sensor are triggered at the same time wherein the indication is received by the user while the equipment body is in use so that the user can make adjustments during use (Figs. 5 and 7; [0035]-[0041]; note in particular [0040] regarding the operation of the device as it states “in operation, depressing switch 40 causes the battery 32 to provide power to the processor 30. Then, when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip.” As highlighted above the device is configure to produce audible indication when the pressure sensor AND the acceleration sensor/accelerometer both trigger at the same time.
	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Goldberg’s device with such sensors means as taught by Welles for the reason that a skilled artisan would have been motivated by Welles’ suggestions to provide performances data to while using the sport equipment body as a user can make adjustments during use therefore allowing a user to adjust the sport equipment in “real time” according to the sensing-to-indicator feedback to enhance his performances.
	Once again, if there is a doubt regarding such interpretation that within Welles the pressure sensor and position sensors are triggered at the same time, in the hope of expedite prosecution the examiner notes that in a field of feedback apparatuses, Ross discloses an indication device produces indication signals based upon triggering of a pressure sensor and accelerometer at the same time (sensor feedback system 10; including sensor device 20 having a pressure sensor 24 and accelerometer 42 electronically coupled with reporting device 50 (i.e. an indicator) and provide indication as both sensors are triggered)(Figs. 1-3; note Fig. 2 in conjunction to [0056]-[0062] regarding the sensor device 20 (to include pressure sensor 24 and accelerometer 42); note [0063]-[0067] in conjunction to Figs. 1 and 2 regarding the indicator means 50, among other things, to include a display 64 and audible alert 68 and the communication with the sensor device 20 to provide feedback; note Fig. 3 in conjunction to [0070]-[0074], to the operation of the feedback system 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles’ pressure sensor and position sensors are triggered at the same time as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestions to provide a sensor device that can measure both pressure and movement, so guide users through rehabilitation exercises and to also record the data for analysis by doctors or other specialists ([0025]).
	A skilled artisan would have been motivated to include such properties within the sensors means of Welles to gather data from both sensors to provide a user with the require/additional feedback regarding his performances so that a user can make adjustment during use. 
	Lastly, with respect to a pressure/force sensor is a tactile switch, it is noted that the use of tactile switch within feedback apparatuses is well known as taught by Jackson (pressure sensitive switch 28)(Figs. 6A and 6B; 2:30-3:9; 3:55-67 and 4:41-5:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Goldberg- Welles/ Ross  pressure/force sensor as a tactile switch as taught by Jackson for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results using any well-known pressure/force sensing means, that is configure to sense force/pressure within the equipment feedback apparatus and communicate such data.  
	As per claim 2, with respect to wherein the predefined angular range is adjustable by a user in the field, within the modified device wherein the sensor is accelerometer/ inclinometer (as taught by Welles/ Ross) that can detect any predefined angular range (again note the examiner discussion above with respect to claim 26 as such accelerometer/ inclinometer is fully capable to determine a tilt/angle).
	As per claim 3, with respect to wherein a vibration of the indicator provides an indication to a user that the lacrosse stick is in a proper position to pick up a ground ball, within the modified lacrosse stick (as taught by Goldberg) the inclination would have been in a position related to a ground as taught by Welles (i.e. accelerometer/ inclinometer) and see also Fig. 5 in conjunction to [0033], [0034], [0040] and [0041] as the audio microphone will provide audio indication (e.g. vibration indication) regarding the position/pressure of the sport equipment performances.  Also, see Ross’ Fig. 2 in conjunction to [0058]-[0068] as the use of audible alert in regard to the pressure senor and accelerometer (i.e. position) as a feedback data for a user’s performances.     
	As per claims 4, 5, with respect to further comprising a communication circuit connected to the power source structure, the communication circuit being capable of communicating with a remotely located device (claim 4) and wherein the communication circuit is capable of communicating information received from the pressure sensor and the angle sensor to the remotely located device (claim 5), note Goldberg’s Figs. 2-4 in conjunction to pars. [0035], [0043] and [0065]-[0068] regarding the communication between the terminal device (Fig. 4) and a computer (regarding the communication of the sensors and terminal device 148).  Also, note Ross’ Fig. 2 in conjunction to [0074] as such communication means.
	As per claims 6, 7, with respect to wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 6), wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 7), as mentioned previously absent any specific structure for such angular placement, the examiner maintains his position that the lacrosse head is configure to be place upon the ground at any desire angle, to include such angles.
	Second, within the modified Goldberg, the accelerometer/ inclinometer sensor (as taught by Welles/ Ross) is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	Lastly, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Goldberg’s at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	As per claim 8, with respect to wherein the power source structure comprises a rechargeable power source located within the equipment body, the rechargeable power source capable of being recharged without removing the rechargeable power source from the equipment body, note Goldberg’s Figs. 2-4 in conjunction to par. [0042]. Also, see Ross’ [0069], whereas such power source is well known.
	As per claim 9, with respect to wherein the power source structure comprises a power source located within the shaft of the lacrosse stick, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the shaft of the lacrosse stick, note Goldberg’s Figs. 2-4 in conjunction to par. [0042]. Also, note Welles’ Fig. 5 as power source (battery 32) is within inner section of grip 14, as a complementary cross sectional profile.
Claims 12-18, 24 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welles/ Ross as applied to claims 10 and 38 above, and further in view of Goldberg.
	As per claim 12, Welles/ Ross is not specific regarding wherein the equipment body comprises a lacrosse stick.
	However, in a similar field of equipment feedback systems, Goldberg discloses wherein the equipment body comprises a lacrosse stick (an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles/ Ross’ device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.  
	As per claim 13, with respect to wherein the position sensor is an angle sensor, the examiner construed the prior art accelerometer as such angle sensor based upon applicant’s disclosure and Extrinsic evidence as showing such properties.  On page 10, lines 18-19 applicant states that an angle sensor is an inclinometer. Now, Watson (US 7,744,482) in at least 1:39-43; 4:10-16; 7:56-60 and 13:11-17 states that accelerometer is the same as inclinometer to sense position/incline as Watson referred to such sensor as accelerometer/ inclinometer.  Accordingly, the examiner takes the position that the prior art acceleration sensor, i.e. accelerometer possess such properties as angle sensor. 
	As per claims 14, 15, with respect to wherein the angle sensor is configured to detect whether a shaft of the lacrosse stick is at a predefined angle relative to the ground (claim 14), and wherein the predefined angle relative to the ground comprises a predefined angular range relative to the ground (claim 15), within the modified Goldberg, the accelerometer/ inclinometer sensor (as taught by Welles/ Ross) is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	It is understood that “when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip” such raise ready position is measured relative to the ground as the golfer swings the feedback device 10.
	As per claims 16, 17, with respect to wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 16) and, wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 17), as mentioned previously absent any specific structure for such angular placement, the examiner maintains his position that the lacrosse head is configure to be place upon the ground at any desire angle, to include such angles.
	Second, within the modified Goldberg, the accelerometer/ inclinometer sensor (as taught by Welles/ Ross) is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	Lastly, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Goldberg’s at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	As per claim 18, with respect to wherein the predefined angular range relative to the ground is adjustable by a user in the field, within the modified device wherein the sensor is accelerometer/ inclinometer (as taught by Welles/ Ross) that can detect any predefined angular range (again note the examiner discussion above with respect to claim 26 as such accelerometer/ inclinometer is fully capable to determine a tilt/angle).
	As per claim 24, with respect to wherein the power source structure comprises a power source located within a shaft of the lacrosse stick, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the shaft of the lacrosse stick, note Goldberg’s Figs. 2-4 in conjunction to par. [0042]; also, note Welles’ Fig. 5 as power source (battery 32) is within inner section of grip 14, as a complementary cross sectional profile.
	As per claims 39, 40, with respect to wherein the means for determining whether the equipment body is held at a proper angle further comprises a means for determining whether an equipment body is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 39) and wherein the means for determining whether an equipment body is held at a proper angle further comprises a means for determining whether equipment is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 40), as mentioned previously absent any specific structure for such angular placement, the examiner maintains his position that the lacrosse head is configure to be place upon the ground at any desire angle, to include such angles.
	Second, within the modified Goldberg, the accelerometer/ inclinometer sensor (as taught by Welles/ Ross) is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	Lastly, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Goldberg’s at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	Welles/ Ross is not specific regarding wherein the equipment body comprises a lacrosse stick.
	However, in a similar field of equipment feedback systems, Goldberg discloses wherein the equipment body comprises a lacrosse stick (an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles/ Ross’ device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.  
	As per claim 41, with respect wherein the means for determining whether the equipment body is held at a proper angle further comprises a means for determining whether an equipment body is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground is adjustable by a user in the field, within the modified device wherein the sensor is accelerometer/ inclinometer (as taught by Welles/ Ross) that can detect any predefined angular range (again note the examiner discussion above with respect to claim 26 as such accelerometer/ inclinometer is fully capable to determine a tilt/angle).
	Welles/ Ross is not specific regarding wherein the equipment body comprises a lacrosse stick.
	However, in a similar field of equipment feedback systems, Goldberg discloses wherein the equipment body comprises a lacrosse stick (an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles/ Ross’ device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welles/ Ross and Goldberg as applied to claim 12 above, and further in view of Jackson.
	As per claim 19, although the modified Welles/ Ross- Goldberg is not specific regarding pressure/force sensor is a tactile switch, it is noted that the use of tactile switch within feedback apparatuses is well known as taught by Jackson (pressure sensitive switch 28)(Figs. 6A and 6B; 2:30-3:9; 3:55-67 and 4:41-5:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles/ Ross -Goldberg’s pressure/force sensor as a tactile switch as taught by Jackson for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results using any well-known pressure/force sensing means, that is configure to sense force/pressure within the equipment feedback apparatus and communicate such data.  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welles/ Ross  and Goldberg as applied to claim 12 above, and further in view of Kang et al US 2014/0213382 (“Kang”).
	As per claim 20, the combination Welles/ Ross - Goldberg is not specific regarding wherein the lacrosse stick has a shaft and a head, and wherein the pressure sensor comprises a deflection sensor interconnecting the shaft and the head, the deflection sensor being configured to detect when the head is deflected.
	However, the use of a deflector sensor is well known in the art as taught by Kang in pars. [0066] and [0099] in conjunction to Figs. 1 and 2 Fig. 2 regarding sensors 221 and 222 for detecting deflection of the head’s club
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Welles/ Ross- Goldberg’s device (including pressure senor) to include deflector sensor as taught by Kang for the reason that a skilled artisan would have been motivated by Kang suggestions to use such sensor means to provide a system for real-time analysis of a golf swing motion on a golf club and an operating method thereof capable of automatically identifying a golf club used by a golfer, transmitting data of a rotation direction, an angle, and a speed of a golf club head generated from swing motions in real time, and analyzing an angle of a head face, a swing trajectory, a swing rhythm and tempo, and a head speed and feeding back the swing motions of the golfer in real time to rightly correct wrong swing motions ([0014]).
	As per claim 21, with respect to wherein an operable range of deflection of the head that the deflection sensor is configured to detect is adjustable by a user in the field, as mentioned above numerous times, the head/stick of each sport equipment (as taught by Welles/ Ross and/or Goldberg), is fully capable to be adjusted (relative to a surface).  
Claims 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welles  in view of Steuslooff et al US 8,840,483 (“Steuslooff”) OR Brine et al US 7,282,000 (“Brine”) in the alternative and further in view of Ross.
	As per claim 28, Welles discloses an equipment feedback apparatus (golf feedback device 10)(Figs. 1-7; [0008]-[0017] and [0026]-[0041]) comprising: 
	a) a bridge body (grip 14 of shaft 12 with)(Figs. 1 and 5; [0026]-[0031]); 
	b) a pressure sensor connected to the bridge body; the pressure sensor capable of triggering when the proper pressure is sensed (pressure sensor 36)(Figs. 5 and 7; [0035]-[0041]); 
	c) a position sensor connected to the bridge body; the position sensor capable of triggering when the proper position is sensed (acceleration sensor, i.e. accelerometer, which is configure to detect a position)(Figs. 5 and ; [0035]-[0041]); and 
	d) an indicator connected to the bridge body and in communication with the pressure sensor and position sensor (audio microphone 34 to generate indication regarding the user’s performances); wherein the indicator provides an indication to the user when the pressure sensor and position sensor are triggered at the same time and while the bridge body is in use so that the user can make adjustments during use (Figs. 5 and 7; [0035]-[0041]; note in particular [0040] regarding the operation of the device as it states “in operation, depressing switch 40 causes the battery 32 to provide power to the processor 30. Then, when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip.” As highlighted above the device is configure to produce audible indication when the pressure sensor AND the acceleration sensor/accelerometer both trigger at the same time.
	Welles is not specific regarding the bridge body having a connecting end and a male protruding end.
	However, such connection is well known within sport equipment devices as well as within feedback sport equipment as taught by Steuslooff (such as evaluation device 20 connected to athletic equipment 10 via housing 22/ cap 24 and screw 28; Fig. 1A; 4:47-7:37; note in particular 6:59+) and Brine (such as articulation mechanism 10 including a first element including extended portion 14 and second element 12 including base 29; Figs. 1-11; 4:35-6:38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles’ bridge body having a connecting end and a male protruding end as taught by Steuslooff/ Brine for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way to obtain the predictable results forming a sport equipment including a bridge body connected thereto via any known connection means in a firm and a secure manner thereof. 
	Lastly, if there is a doubt regarding the examiner interpretation that within Welles the pressure sensor and position sensors are triggered at the same time, in the hope of expedite prosecution the examiner notes that in a field of feedback apparatuses, Ross discloses an indication device produces indication signals based upon triggering of a pressure sensor and accelerometer at the same time (sensor feedback system 10; including sensor device 20 having a pressure sensor 24 and accelerometer 42 electronically coupled with reporting device 50 (i.e. an indicator) and provide indication as both sensors are triggered)(Figs. 1-3; note Fig. 2 in conjunction to [0056]-[0062] regarding the sensor device 20 (to include pressure sensor 24 and accelerometer 42); note [0063]-[0067] in conjunction to Figs. 1 and 2 regarding the indicator means 50, among other things, to include a display 64 and audible alert 68 and the communication with the sensor device 20 to provide feedback; note Fig. 3 in conjunction to [0070]-[0074], to the operation of the feedback system 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles’ pressure sensor and position sensors are triggered at the same time as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestions to provide a sensor device that can measure both pressure and movement, so guide users through rehabilitation exercises and to also record the data for analysis by doctors or other specialists ([0025]).
	A skilled artisan would have been motivated to include such properties within the sensors means of Welles to gather data from both sensors to provide a user with a require/additional feedback regarding his performances so that a user can make adjustment during use. 
	As per claim 29, Brine discloses further comprising a lacrosse stick shaft, the lacrosse stick shaft capable of being secured to the connecting end (shaft/handle 61 connected to the connecting end of second element 12)(Figs. 1, 2, and 8-9B; 4:35-65 and 6:5-7:26).
	As per claim 30, Brine discloses further comprising a lacrosse stick head, the lacrosse stick head capable of being secured to the male protruding end (head 60 connected to the connecting end of first element 11 with extended portion 14)(Figs. 1, 2, and 8-9B; 4:35-65 and 6:5-7:26).
	As per claims 31, 32, with respect to wherein the position sensor is configured to detect whether the lacrosse stick shaft is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 31) and, wherein the position sensor is configured to detect whether the lacrosse stick shaft is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 32), as mentioned previously absent any specific structure for such angular placement, the examiner maintains his position that the lacrosse head is configure to be place upon the ground at any desire angle, to include such angles.
	Second, within the modified Goldberg, the accelerometer/ inclinometer sensor (as taught by Welles/ Ross) is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	Lastly, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Goldberg’s at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	As per claim 33, with respect to wherein the position sensor is configured to detect whether the lacrosse stick shaft is in a predefined angular range relative to 6the ground, and wherein the predefined angular range relative to the ground is adjustable by a user in the field, within the modified device, the accelerometer/ inclinometer sensor (as taught by Welles/ Ross) is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	It is understood that “when the golfer applies pressure to the sensor 36 and/or raises the device to an elevated, ready position, the processor 30 directs a signal to the audio microphone 34 to cause it to generate an audible golf tip” such raise ready position is measured relative to the ground as the golfer swings the feedback device 10.
	As per claim 34, Welles discloses further comprising: a) a power source structure connected to the bridge body (battery 32 connected within grip 14)(Figs. 5 and 7; [0035] and [0036]); 
	With respect to and b) a communication circuit connected to the power source structure, the communication circuit being capable of communicating with a remotely located device, note Ross’ Fig. 2 in conjunction to [0074] as such communication means. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Welles with such communication means as taught by Ross for the reason that a skilled artisan would have been motivated by Ross’ suggestion to use such communication means that is configure to transmit the feedback data to a remote location to be further analyze and/or track.    
	As per claim 35, with respect to further comprising a rechargeable power source located within the bridge body, the rechargeable power source capable of being recharged without removing the rechargeable power source from the bridge body, as taught by Ross such power source is well known (e.g. [0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Ross’s with such power source means for the reason that a skilled artisan would have been motivated in utilizing ready available, reliable, long lasting, and etc. power source that reduces the maintenance and cost. 
	As per claim 36, with respect to further comprising a power source located within the bridge body, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the bridge body, note Welles’ Fig. 5 as power source (battery 32) is within inner section of grip 14, as a complementary cross sectional profile.
	As per claim 37, since the claim’s limitations are very similar to claims 28-30, the examiner states that claim 37 is rejected over Welles and Steuslooff OR Brine (and in the alternative and Ross) for the same reasons discussed above with respect to claims 28-30.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above  rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant's argument that Goldberg and Jackson are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	In this case, the references deal with feedback system configure to provide a feedback to a user utilizing known means such as sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/2/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711